DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 05/29/2019.  As directed by the amendment: claims 13 and 14 have been amended, and claims 1 – 8, and 17 – 23 have been cancelled.  Thus, claims 9 – 16 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 10,350,399. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 9 - 16 of the application are to be found in claims 1 – 8 of the patent. Specifically, both claims 9 – 16 of the application and claims 1 – 8 of the patent comprise a compressed medical fluid containing CO2, a medical solution of CO2, and a suspension delivery device (needle/catheter) including a multi-channel arrangement connecting a Venturi-agitating tip assembly to form an enriched medical suspension.  The difference between claims 9 – 16 of the application and claims 1 – 8 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 8 of the patent is in effect a “species” of the “generic” invention of claims 9 – 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 9 – 16 is anticipated by claims 1 – 8 of the patent, they are not patentably distinct from claims 1 – 8.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden (U.S. 2010/0152880).
Regarding claim 9, Boyden teaches an apparatus for creation and delivery of enriched medical suspension, comprising: 
a compressed medical fluid unit (22230, Figure 222) containing pressurized medical carbon dioxide (CO2) as discussed in paragraph [0772]; 
a medical solution of carbon dioxide (CO2) as discussed in paragraphs [0423] and [1635] and example 19 begins in paragraph [1656]); 
a suspension delivery needle (22202, Figure 222) including a multi-channel arrangement (22205 and 22210, Figure 222) connecting a Venturi-agitating tip assembly (22251, 22250, 22265) to the pressurized medical carbon dioxide (CO2) from the compressed medical fluid unit and the medical solution of carbon dioxide (CO2), wherein the pressurized medical carbon dioxide (CO2) and the medical solution of carbon dioxide (CO2) are mixed to form an enriched medical suspension (mixed in 22250 as discussed in paragraphs [0770] and [0772]).  
Examiner notes that the claimed phase “to form an enriched medical suspension” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited.  Further, the application does not claim any other structure that would distinguish the claimed invention from the prior art. Therefore, even though Boyden is silent as to the process used to form the enrich medical suspension, it appears that Boyden’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of the same material.  MPEP 2113.
Regarding claim 10, Boyden teaches that the compressed medical fluid unit includes an inlet port to which a pressurized gas cylinder (22230) containing carbon dioxide (CO2) is selectively connected (by means of valves 22240 and 22239) and an outlet port in communication with the inlet port (as discussed in paragraphs [0423] and [1635]).
Regarding claim 13, Boyden teaches that the suspension delivery needle includes a first end having the Venturi-agitating tip assembly (22250, 22251, 22265, Figure 222) and a second end to which the compressed medical fluid unit and the medical solution of carbon dioxide (CO2) are fluidly connected for the passage of pressurized medical carbon dioxide (CO2) and medical solution of carbon dioxide (CO2) as shown in Figure 222.
Regarding claim 16, Boyden teaches that the Venturi-agitating tip assembly includes a spray tip (22265) from which the enriched medical suspension of carbon dioxide (CO2) is sprayed (Figure 222).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden (U.S. 2010/0152880) in view of Nwadigo (U.S. 2017/0153165).
Regarding claims 11 and 12, Boyden teaches claim 9 as seen above.
Boyden further discloses that a syringe can be included in the device array in paragraph [1729].
However, Boyden does not specify that a syringe in which the medical solution of carbon dioxide (CO2) is contained (claim 11); wherein the syringe includes a one-way valve (claim 12)
Nwadigo teaches a device similar to Boyden and the current application, further including that a syringe (1 as shown in Figures 1 – 11) on a solution mix arrangement including a one-way valve (27)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Nwadigo with the device of Boyden in order to allow one-way flow of the medical fluid and inhibit a reverse flow (paragraph [0043]).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Double Patenting rejection above has been overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, cited prior arts do not teach that forcing the pressurized medical carbon dioxide (CO2) through the Venturi-agitating tip assembly causes the medical solution of carbon dioxide (CO2) to be drawn into the Venturi-agitating tip assembly such that the pressurized medical carbon dioxide (CO2) from the compressed medical fluid unit and the medical solution of carbon dioxide (CO2) from the syringe to mix and form the enriched medical suspension.
Further, reasons for allowance in parent applications 15/696772, 15/053,530, 14/509,459, 13/068,680 and related application 15/696730 are adopted as part of reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783      
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783